Mr. Justice Van Orsdel
delivered the opinion of the Court:
The contract on its face contains provisions impossible of ful*417filment by the vendee. It is apparent it was so intended by the vendor company. The record discloses what might be expected from a transaction of this kind, — the placing of the jewelry with a bicycle dealer, instead of a jeweler; the securing of acceptance of the drafts under representations that they were only receipts; the making of the last draft mature fifteen days before settlement was provided for in the contract, when no liability whatever could be asserted against the vendor; the prompt assignment of the drafts to plaintiff bank; the misrepresentation of the quality and value of the goods; the sale of goods of the same worthless character sold defendant by agents of the vendor to others within the territorial limits in which the vendee was to have exclusive sale; and the selection of the jewelry by the vendor without consulting the wishes of the vendee.
It is unnecessary to indulge in any discussion of the law applicable to a case of this kind. It is one of a class of cases familiar to the courts of the country. Stouffer v. Alford, 114 Md. 110, 78 Atl. 387, and cases cited. The transaction, as it has appeared in the courts in its numerous disguises,, is so tainted with fraud and deception that it has met with universal condemnation. No attempt was made by plaintiff bank to show that it was an innocent holder of the drafts, in due course. This burden was cast upon it when fraud was shown in the procuring of the instruments. It must be implied, therefore, from its silence, that it took the paper with notice of the fraud. It stands in no better light than the vendor.
The contract, on its face, as before suggested, is totally devoid of a commendable feature. Under the evidence, as disclosed by the record, but one course was left open for the jury. The verdict was a just one; in fact, the only one that could have been sustained. In the submission of the case to the jury, the trial judge was most liberal and considerate in his treatment of plaintiff. Nothing occurred of which plaintiff can complain. There was no error. The judgment is affirmed with costs, and it is so ordered. Affirmed.